            Case 1:21-cv-01016-CM Document 6 Filed 02/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEVEN A. JONES, JR.,
                               Plaintiff,
                       -against-
WESTCHESTER COUNTY DEPARTMENT OF                            21-CV-1016 (CM)
CORRECTIONS; JOSEPH K. SPANO,
COMMISSIONER OF CORRECTIONS;                                CIVIL JUDGMENT
GEORGE LATIMER, COUNTY EXECUTIVE
OF DEPARTMENT OF CORRECTIONS;
HERBERT STODDARD, PHYSCIAN – WELL
PATH REP.,
                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         Pursuant to the order issued February 17, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice to the pending action under docket number 20-CV-8542 (PMH). The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from the Court’s judgment would not be

taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     February 17, 2021
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
